FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 September 9, 2013
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 BENITO JEROME BOWIE, a/k/a
 Benito D. Bowie,

             Petitioner - Appellant,
                                                        No. 13-6055
 v.
                                                 (D.C. No. 5:12-CV-00794-R)
                                                        (W.D. Okla.)
 ERIC FRANKLIN, Warden,

             Respondent - Appellee .


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY *


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Proceeding pro se, 1 Oklahoma state prisoner Benito Jerome Bowie seeks a

certificate of appealability (“COA”) to challenge the district court’s decision not

to reopen his habeas proceeding. We deny Mr. Bowie’s request for a COA and

dismiss this matter.




      *
              This order is not binding precedent except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
      1
             Because Mr. Bowie is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
                                         I

      In 1987, in case CRF-86-2004, Mr. Bowie was convicted of murder and

sentenced to life in prison. The next year, in case CRF-87-6621, he was

convicted of a different murder and sentenced to death. After Mr. Bowie

appealed the latter conviction, the Oklahoma Court of Criminal Appeals upheld

the conviction but reversed and remanded for resentencing. On remand, Mr.

Bowie was sentenced to life imprisonment in CRF-87-6621. He was later paroled

in CRF-86-2004 and is still serving his sentence in CRF-87-6621.

      In 2012, Mr. Bowie filed a petition for habeas corpus in federal district

court. 2 He argued that his due process rights were violated when he was forced to

serve his sentence “in installments,” R. at 8 (Pet. for Writ of Habeas Corpus, filed

July 18, 2012), and his right against double jeopardy was violated when he was

not credited time served for the period he spent on death row. The district court

denied the petition on the merits.

      Mr. Bowie then sought a COA here. We found the record ambiguous on

whether Mr. Bowie had a potentially meritorious claim and consequently granted

a COA, reversed, and remanded to the district court with instructions to dismiss


      2
             Mr. Bowie filed his petition under 28 U.S.C. § 2254, but the district
court construed it as filed pursuant to 28 U.S.C. § 2241. See Montez v. McKinna,
208 F.3d 862, 865 (10th Cir. 2000) (explaining that § 2254 is the proper vehicle
for a challenge to the validity of a conviction and sentence whereas § 2241 is the
proper vehicle for “an attack on the execution of [a] sentence”). Mr. Bowie does
not question the propriety of this construction before us.

                                        -2-
the petition without prejudice so that Mr. Bowie could exhaust his state remedies.

Bowie v. Franklin, 502 F. App’x 740, 744 (10th Cir. 2012); see Prendergast v.

Clements, 699 F.3d 1182, 1184 (10th Cir. 2012) (discussing the exhaustion

requirement). Upon remand, the district court dismissed the petition without

prejudice in accordance with our instructions. Less than a month later, Mr. Bowie

filed a document with the district court indicating that he had exhausted his

administrative remedies with respect to his due process and double jeopardy

claims. In light of that exhaustion, he asked the district court to order the state

authorities to run his sentences concurrently and to give him credit for his time

served. The district court responded with an order in which it noted that Mr.

Bowie was “entitled to refile his claims in a new action in order to pursue those

claims,” but that the court’s “prior order . . . did not anticipate reopening of the

action.” R. at 88 (Order, filed Feb. 27, 2013). As a result, the district court

“decline[d] [Mr. Bowie’s] invitation . . . to reopen [the] action.” Id.

                                          II

      Dissatisfied with the district court’s order, Mr. Bowie now turns to our

court for a COA.

                                          A

      A petitioner challenging the denial of a motion to reopen his habeas




                                          -3-
proceeding must have a COA to appeal. 3 Spitznas v. Boone, 464 F.3d 1213, 1218

(10th Cir. 2006). We will issue a COA “only if the applicant has made a

substantial showing of the denial of a constitutional right.” Coppage v. McKune,

534 F.3d 1279, 1281 (10th Cir. 2008) (quoting 28 U.S.C. § 2253(c)(2)) (internal

quotation marks omitted); accord Harris v. Dinwiddie, 642 F.3d 902, 906 (10th

Cir. 2011). “To make such a showing, an applicant must demonstrate ‘that

reasonable jurists could debate whether (or, for that matter, agree that) the

[motion to reopen] should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.’”

Harris, 642 F.3d at 906 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

                                         B

      In his application for a COA, Mr. Bowie explains why he believes he

exhausted his state administrative remedies and reiterates his views on the merits



      3
              In his application for a COA, Mr. Bowie notes, as his first issue, that
we granted him a COA earlier. To the extent Mr. Bowie is suggesting that the
COA we previously granted entitles him to review on the merits now, he is
incorrect. A COA allows a petitioner to appeal only the specific issues on which
the COA is granted. See 28 U.S.C. § 2253(c)(3) (providing that a COA “shall
indicate which specific issue or issues satisfy the showing required by” the
statute) (emphasis added); see also Thomas v. Gibson, 218 F.3d 1213, 1219 n.1
(10th Cir. 2000) (expressing disapproval for “‘blanket’ COAs”). On Mr. Bowie’s
previous application for a COA, we granted him one in order to reverse the
district court’s earlier denial of Mr. Bowie’s petition on the merits and to allow
Mr. Bowie to exhaust his state remedies. Bowie, 502 F. App’x at 744. That COA
does not authorize Mr. Bowie to argue the merits of his habeas claim to us now,
for which he needs a new COA.

                                         -4-
of his due process and double jeopardy claims. These arguments, though, have no

bearing on the order Mr. Bowie seeks to challenge, i.e., the order denying Mr.

Bowie’s motion to reopen his habeas proceeding. In that order, the district court

did not rule that Mr. Bowie failed to exhaust his state remedies, nor did it deny

Mr. Bowie’s petition on the merits. Rather, it simply declined to reopen the

action. In so doing, it observed that Mr. Bowie is “entitled to refile his claims in

a new action in order to pursue [his] claims.” R. at 88. Because Mr. Bowie fails

to raise any arguments against the district court order under review, he does not

satisfy his COA burden, and we decline to issue one.

      Though “[w]e cannot make arguments for [a litigant],” United States v.

Yelloweagle, 643 F.3d 1275, 1284 (10th Cir. 2011), cert. denied, --- U.S. ----, 132

S. Ct. 1969 (2012), we note that the district court clearly took the position that

Mr. Bowie’s proper course of action was to file a new petition for habeas corpus

relief, instead of reopening his old one. If Mr. Bowie opts to take that path, he

can of course state his claims for relief in his petition and demonstrate how he

exhausted his state remedies. See McCormick v. Kline, 572 F.3d 841, 851 (10th

Cir. 2009) (noting that a habeas “petitioner bears the burden of demonstrating that

he has exhausted his available state remedies” (quoting Oyler v. Allenbrand, 23

F.3d 292, 300 (10th Cir. 1994)) (internal quotation marks omitted)). And as with

any such petition, he can seek a COA from us if the district court declines to

grant him habeas relief.

                                         -5-
                                     III

      Accordingly, we deny Mr. Bowie’s request for a COA and dismiss this

matter.



                                           Entered for the Court


                                           JEROME A. HOLMES
                                           Circuit Judge




                                     -6-